Title: To James Madison from William Kirkpatrick, 20 July 1806
From: Kirkpatrick, William
To: Madison, James



Sir 
Malaga 20 July 1806

When I last addressed you on the 1 Inst I had not received from my Vice Consul at Almeria the return of arrivals at that Port, down to the end of June; you will now find it inclosed.  I do not transmit any from Motril, Vetera Malaga, or Marbella, as the Vessels which have loaded in whole, or part at these Places, were all dispatched from hence, and Consequently included in the List forwarded you in my last.
Capt Campbell proceeded on the 8 Inst in the Constitution Frigate for Algeciras Bay, where He arrived on the day following, and will there have received dispatches from Government, as Mr. Gavino has informed me of the arrival of a store Ship with Provisions &ca. for the Squadron.
The Health of this City, & its Environs has hitherto experienced no Novelty whatever, and it is generally believed we will have no return of the Yellow Fever; A strict Quarantine continues to be imposed, on Vessels from every Quarter of the Union, but I have again succeeded in procuring Permission from our new Governor, as President of the Board of Health, to land, and load Cargo whilst it lasts, which is of material Advantage to Trade and is not allowed for every Article, in other Ports of Spain.  I am with Respect, and Esteem, Sir Your most obed he. St.

Willm: Kirkpatrick

